*289MEMORANDUM**
Israel Alberto Castro-Diaz, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 312 F.3d 1094, 1099 (9th Cir.2002), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Castro-Diaz failed to prove that he was persecuted on account of an enumerated ground. See INS v. EliasZacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (political opinion); Cruz-Navarro v. INS, 232 F.3d 1024, 1029-30 (9th Cir.2000) (membership in a particular social group). Castro-Diaz testified that guerillas demanded money, information and materials from him, and in one incident killed his cattle and attempted to burn his ranch. Castro-Diaz failed to demonstrate that this treatment was on account of an actual or imputed political opinion. See Elias-Zacarias, 502 U.S. 478, 482-83,112 S.Ct. 812.
Castro-Diaz also failed to establish a well-founded fear of future persecution that was “both subjectively genuine and objectively reasonable.” Fisher v. INS, 79 F.3d 955, 960 (9th Cir.1996) (en banc).
It follows that Castro-Diaz failed to satisfy the more stringent standard to establish eligibility for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.